Citation Nr: 1417741	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to May 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his acquired psychiatric disabilities, to include posttraumatic stress disorder (PTSD), were caused by in-service personal assaults.  The Veteran, in an August 2013 hearing before the Board, reported experiencing racial discrimination and harassment; however, he also highlighted two specific in-service stressors.  First, he reported that while stationed aboard the Coast Guard Cutter (C.G.C.) Morgenthau, he reported the discriminatory behavior and was "beaten up on the flight deck and hung over the side of the ship."  The Veteran testified that this incident was reported to an "executive officer," was investigated, and confirmed.  He also filed a complaint with the Equal Employment Opportunity Commission (EEOC) in 1977.

Next, the Veteran reported that he and other persons of color were locked in the berthing bay of the C.G.C. Morgenthau for four hours, while the ship was taking on water due to a collision with a barge.  This incident was also reported to the "executive commander", and the Veteran was advised that the decision to leave them in the berthing bay was a "command decision."

In view of the foregoing, the ship log entries which correspond to the Veteran's period of service on board the C.G.C. Morgenthau are pertinent to the Veteran's claim.  VA must make efforts to contact the National Archives and Records Administration (NARA), or any other appropriate agency or department, to obtain copies of those records as part of further efforts to corroborate the Veteran's reported stressors.  

Additionally, the Board notes that while the Veteran reported that he was informed that the EEOC destroyed their records after two years, there is no evidence that the RO attempted to obtain or verify whether a copy of the Veteran's EEOC complaint was available.  Accordingly, on remand the RO must attempt to obtain a copy of the Veteran's 1977 EEOC complaint to verify his claimed stressor. 

The record reflects that the Veteran initially sought VA and private treatment for his psychiatric disabilities sometime "after 2005."  The Veteran noted that he was able to identify the private physicians.  Because these records are clearly pertinent to the claim on appeal, this matter must be remanded to the RO to attempt to procure these records.

The record reflects that the Veteran receives benefits from the Social Security Administration (SSA).  Specifically, a VA treatment record in August 2012, indicates that he was approved for and began receiving SSA benefits in December 2011.  The RO has not ascertained the nature of or basis for the benefits, and the SSA records have not been obtained.  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169   (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Accordingly, the RO must obtain these records before the Board can proceed with the appeal.  

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As detailed above, during the August 2013 hearing before the Board, the Veteran detailed his in-service stressors.  The Veteran also testified that after discharge he had anger issues, difficulty maintaining employment, marital issues, and used alcohol to "sedate the feelings."  A November 2013 letter from W. Canter, Ph.D. indicates a current diagnosis of "partial PTSD."  VA treatment records also indicate diagnoses of schizophrenia; bipolar depression; PTSD; and mixed addictive disorder.

In light of the evidence of current disabilities, the Veteran's statements of in-service stressors, as well as continuous psychiatric symptoms, the Board finds that a VA medical opinion is needed to determine whether the Veteran's currently diagnosed disorders are related to his military service.  See McClendon, 20 Vet. App. at 81.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include his noted treatment by VA and private practitioners for his psychiatric disorders after 2005.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete service personnel and service department record, and complete VA treatment record.  The RO must also contact the SSA to obtain a copy of the decision and all records relied upon in conjunction with the Veteran's claim for SSA benefits, to include all medical records.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact NARA or any other appropriate agency or department to obtain pertinent ship log records or other pertinent records for the C.G.C. Morgenthau.  All records obtained pursuant to this request must be included in the evidence of record.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  The Veteran's entire claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  The examiner must elicit a complete history from the Veteran regarding his psychiatric problems.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to whether any previously or currently diagnosed disorders are related to the Veteran's military service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

